Mr. President, I should like on behalf of the delegation of Brunei Darussalam to express say warmest congratulations to Mr. Jaime de Pinies on his unanimous election to the high office of President of the fortieth session of the General Assembly. With his vast experience in the activities of the United Nations and his undoubted diplomatic skill, I am confident that he will ably manage the proceedings and affairs of this Assembly.
At this point, allow me also to pay a well-deserved tribute to the outgoing President, Ambassador Paul Lusaka, for the competent and able manner in which he presided over the work of the last session.
On this occasion of commemorating the fortieth anniversary of the founding of the United Nations, I wish to reaffirm the commitment of Brunei Darussalam to the United Nations and the principles of its Charter. The United Nations, and its Charter have stood the test of time. There are many who have criticized the United Nations as being ineffective. Some have even suggested that its days are numbered, and some others say that it has become irrelevant, we agree that it has not always been effective, but what international body of the size of the United Nations is really effective? And who is ultimately responsible for making this body effective? True, the United Nations record in the performance of its primary function to maintain international peace and security has been deficient. But can we really blame the United Nations for this?
We do not belong to the rank of the pessimists. We do not judge the United Rations as a failure. We like to look at its records of successes! its peace-keeping efforts in Cyprus, the Congo and elsewhere is a pride and a light of hope to many of us. The United Nations has also done well in other areas; in humanitarian efforts helping the refugees, in the eradication of smallpox, its work in child welfare and many others. Surely these stand out as success stories.
The ineffectiveness of the United Nations in the performance of its primary function can be attributed to the lack of political will of its Member States to act positively in accordance with the purposes of the United Nations. It is this positive attitude which the Members must adopt. The United Nations can do no more than what the Members are prepared to do. Therefore we, the Members, must recognize that it is our solemn duty to deliver what we all promised when we joined this august body.
Even though its performance does not meet the highest expectations of many, yet due largely to its existence the world has not been struck by another disastrous global war. It is still a relatively safe world. It is true, the situation in the world today is far from perfect. But has it ever been perfect? There have always been conflicts and there will always be conflicts, so long as people do not respect the legitimate rights of others. The United Nations provides in its Charter principles for the development of friendly relations among nations based on the sovereign equality of States. If leaders of this world are fully committed to those principles, we can be spared from the misery and sufferings that are brought about by regional conflicts which most unfortunately still persist: the Iran-Iraq war, the problems in Lebanon, foreign intervention in Afghanistan and elsewhere. Despite all these we recognize that the United Nations has done a good deal of work in easing international tension. Is this not the aim of the United Nations Charter? The preservation of world peace is the common responsibility of all nations, big and small alike, it requires them to refrain from the threat or use of force. It requires a commitment that States resort solely to peaceful means in the settlement of disputes. This is our responsibility as Members of the United Nations and as leaders of our respective countries.
In a world where peace is precarious, it has been shown that our destiny is interdependent. What happens in one corner of the world will affect everyone. It is therefore vital that on this fortieth anniversary of the United Nations, all Members reaffirm their commitments to the United Nations and its Charter principles and ensure that the United Nations must work for what it is created for: to save humanity from the scourge of war, ensure freedom and justice and above all to ensure that the United Nations will continue to be relevant when we reach the twenty-first century.
It is sad for me to say that continued conflicts are still present in several parts of the globe. In South-East Asia, the problem in Kampuchea remains unresolved. Vietnamese forces continue to occupy Kampuchea and Viet Nam continues to show no flexibility. Despite all these, Viet Nam repeatedly claims that it sincerely desires to live in peace with its neighbors. But it appears that its words are different from its deeds. Indeed> if Viet Nam is genuinely serious, then it should act in accordance with the spirit and the principles of this body. It should immediately take steps to implement the various United Nations resolutions on Kampuchea.
Many who have spoken before me said that the creators of the United Nations have created a set of goals and ideals far too high for it to be achieved. But the men and women who set up this Organization 40 years ago this month are among the great statesmen of the century. They have set the goals knowing full well that the world's nations probably would fall short of those high ideals. They must also have known and realized that the setting of the. high goals is a necessary precondition in order that their pursuit and attainment is worthwhile. It remains a challenge to us all. The Charter speaks of freedom and sovereign equality. It speaks of fundamental human rights and it also speaks of tolerance and living together in peace with one another as good neighbors.
Speaking of freedom, we know that this is where we fall far short of our objectives. We need to put pressure on those who refuse to respect this fundamental aspect of the principles of the Charter. Speaking of freedom and equality, we immediately focus our attention on South Africa. The aspirations of the majority for freedom, equality and democracy cannot be suppressed. The racist South African regime must realize that the whole international community is against it. South Africa must see, and be made to see, that it cannot suppress those legitimate aspirations by force for ever. The international community condemns the practice of apartheid. Change is inevitable. Apartheid has no place in the world anymore. It has to go.
Talking of freedom and democracy also brings our attention to the struggle for independence of the Namibian people. We have always supported the people of Namibia in their struggle for liberation. The occupation of Afghanistan by foreign forces which enters its sixth year is also a matter which is always attracting attention. Brunei Darussalam always believes in the principle that foreign intervention of a sovereign country cannot be condoned. Nor can we tolerate foreign aggression. We support the call of the international community for the withdrawal of all foreign forces from Afghanistan. The war has caused untold misery and suffering to the people of Afghanistan. Millions of them have been forced to seek refuge in the neighboring countries. This in turn causes immense problems for the countries concerned.
Closely associated with the problem in Afghanistan, is the repeated incursions of foreign forces into Pakistani territory. Those violations are in direct contravention of the very principles we all value and cherish, the principles enshrined in the United Nations Charter: respect for the sovereignty and territorial integrity of nations. Brunei Darussalam therefore joins other nations in calling for an immediate halt to those incursions.
I should fail in ray duty today if I did not mention the question of the Palestinians. We have always supported the principle of the inalienable right of a people to have a home. We therefore continue to lend our support to the call for recognition of the Palestinians' right to establish their own independent and sovereign State in their own territory. The Palestinians problem, we believe, can be solved only by the unconditional withdrawal of all Israeli forces from the Palestinian territories occupied in 1967, including Jerusalem.
In spite of all these gloomy situations, there are some encouraging signs in other parts of the globe. Brunei Darussalam welcomes the recent developments and the many contacts between North and south Korea. We believe that the direct contacts could lead to a reduction of tension in the peninsular and hence contribute to the maintenance of peace and stability in the region. The people of North and South Korea must be allowed to resolve their own problems in their own way. In keeping with the principle of universality, they could, if they so desired, become Members of the United Nations, without prejudice to reunification.
The world is also beset by problems of a non-political nature. Drug abuse and illicit trafficking is one such problem; indeed, it has become a global problem. The security implications are serious. It causes suffering to individuals, particularly the young, it weakens the social fabric of nations. It represents direct and indirect economic costs to Governments. It entails criminal activities which could threaten the stability of States. It is now becoming more urgent for concerted international action to combat the threat that drug abuse and illicit trafficking pose to the international community. We welcome the proposal of the Secretary-General before the plenary meeting of the Economic and Social Council that a world conference on narcotic drugs be convened at ministerial level in 1987.
Such a conference would provide the added impetus and necessary political mandate for accelerated action in combating the international drug problem.
I cannot end this statement without mentioning the greatest peril facing the world today, that of the threat to the survival of mankind from nuclear war. The escalation of the nuclear arms race, both in amount and in type, has heightened the risk of the outbreak of nuclear war. It has led to greater insecurity and instability in international relations. As a small nation mindful of our responsibility and conscious of our vulnerability, we welcome the continuation of bilateral negotiations between the United States of America and the Soviet Union. We are concerned over the outcome of the negotiations and we hope that those negotiations will produce concrete and effective agreements to prevent an escalation of the arms race and the beginning of an arms race in outer space.
I wish to conclude by reaffirming that Brunei Darussalam will always support this Organization. The United Nations is the forum in which all States, big and small, can make their contribution to fostering peace, security and well-being in the world.
